Electronically Filed
                                                        Supreme Court
                                                        SCPW-16-0000088
                                                        15-MAR-2016
                                                        01:23 PM



                          SCPW-16-0000088


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                    YURIE YAMANO, Petitioner,


                                vs.


 THE HONORABLE RHONDA A. NISHIMURA, Judge of the Circuit Court
    of the First Circuit, State of Hawai'i, Respondent Judge,

                                and 


  DOCTOR KEIICHI KOBAYASHI and DOCTOR KATIE HUANG, Respondents.



                        ORIGINAL PROCEEDING

                     (CIVIL NO. 14-1-2135-10)


           ORDER DENYING PETITION FOR WRIT OF MANDAMUS

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, J.J.)


          Upon consideration of petitioner Yurie Yamano’s
petition for writ of mandamus, filed on February 17, 2016, and
the record, it appears that judgment was entered in the
underlying case on August 20, 2015.     Petitioner fails to
demonstrate that she is entitled to mandamus relief.     See Kema v.
Gaddis, 91 Hawai'i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a
writ of mandamus is an extraordinary remedy that will not issue
unless the petitioner demonstrates a clear and indisputable right
to relief and a lack of alternative means to redress adequately
the alleged wrong or obtain the requested action; such a writ is
meant to restrain a judge of an inferior court who has exceeded
his or her jurisdiction, has committed a flagrant and manifest

abuse of discretion, or has refused to act on a subject properly

before the court under circumstances in which he or she has a

legal duty to act).   Accordingly, 

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied. 

          DATED: Honolulu, Hawai'i, March 15, 2016.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack
                               /s/ Michael D. Wilson




                                 2